DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/3/2022 has been entered. Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/7/2021.
The specification was received on 1/3/2022. This specification is acceptable.
The drawing was received on 1/3/2022. This drawing is acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Lane on 1/12/2022.

The application has been amended as follows: 
IN THE CLAIMS:



Regarding claim 16, line 5, the limitation “a threshold level” has been amended to recite “the threshold level”.

Regarding claim 18, line 10, the limitation “a load” has been amended to recite “the load”.

Regarding claim 18, line 10, the limitation “a threshold” has been amended to recite “the threshold”.

Claim 20 has been amended as follows:
20. 
a housing containing the overspeed protection device; 
a gear assembly; 
a retainer plate coupled to the overspeed protection device; 
a shuttle assembly slidably coupled to the housing and operably coupled to the gear assembly; and 
a primary drug closure housed within the shuttle assembly.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art for a gear-driven infusion assembly is Koch et al. (US 2016/02540422 A1) as discussed in Non-Final Rejection mailed on 10/7/2021 including a housing, a retainer plate coupled to the housing, a gear assembly, a shuttle assembly, a tube enclosure, wherein the spool assembly provides overspeed protection but is silent regarding wherein the spool assembly provides overspeed protection by changing diameter.
Claims 2, 3, 5-10 being dependent on claim 1 are also rejected.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a gear-driven infusion assembly comprising: a housing, a gear assembly, a shuttle assembly, wherein the spool assembly provides overspeed protection by changing diameter in combination with other claimed limitations of claim 11. 
The closest prior art for a gear-driven infusion assembly is Koch et al. (US 2016/02540422 A1) as discussed in Non-Final Rejection mailed on 10/7/2021 including a housing, a retainer plate coupled to the housing, a shuttle assembly, wherein the spool assembly provides overspeed protection but is silent regarding wherein the spool assembly provides overspeed protection by changing diameter.
Claims 12-17 being dependent on claim 11 are also rejected.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an overspeed protection device comprising: a spool assembly including: a drive spool having a plurality of cams, each cam having an outer edge, a spring, a pinion gear, wherein when a load on the spool assembly is above the threshold level the pinion gear rotates above the threshold level the pinion gear rotates relative to the drive spool and extends the cam outward such that the outer edge of the cams have a larger diameter configuration in combination with other claimed limitations of claim 11. 
The closest prior art for an overspeed protection device is Koch et al. (US 2016/02540422 A1) as discussed in Non-Final Rejection mailed on 10/7/2021 including a spool assembly including: a drive spool having a plurality of cams, each cam having an outer edge, a spring, a pinion gear, wherein when a load on the spool assembly is above the threshold level the pinion gear rotates above the threshold level the pinion gear rotates relative to the drive spool but is silent regarding wherein when a load on the spool assembly is above the threshold level the pinion gear rotates above the threshold level the pinion gear rotates relative to the drive spool and extends the cam outward such that the outer edge of the cams have a larger diameter configuration.
Claims 19 and 20 being dependent on claim 16 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 9, filed 1/3/2022, with respect to claims 1, 11 and 18 have been fully considered and are persuasive.  The rejection of claims 1, 11 and 18 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.